       Case 1:17-cv-01889-RA-SLC Document 194 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BMADDOX ENTERPRISES LLC.,

                               Plaintiff,

       against
                                                         CIVIL ACTION NO.: 17 Civ. 1889 (RA) (SLC)

                                                                     SCHEDULING ORDER
MILAD OSKOUIE, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, June 17, 2020. Defendant Milad Oskouie’s

request for an extension of time to dissolve Defendant Osko M Ltd. (ECF No. 192) is DENIED. With

Plaintiff’s consent, its Motion for Entry of Default (ECF No. 189) is terminated as improperly filed.

Plaintiff is directed to file a proper request for Certificate of Default against Osko M Ltd. and

Platinum Avenue Holdings Pty, Ltd. (the “Entity Defendants”). The parties are directed to file a

joint status report to the Honorable Ronnie Abrams, by Monday, July 1, 2020, including

   1. whether Plaintiff plans to withdraw its Motion to Dismiss Counterclaims (ECF No.

       67), incorporate it into its anticipated motion for summary judgment against Mr.

       Oskouie, or move forward with it in some other fashion;

   2. a proposed briefing schedule for Plaintiff’s anticipated motion for default against

       the Entity Defendants; and

   3. a proposed briefing schedule for Plaintiff’s anticipated motion for summary

       judgment against Mr. Oskouie.

       In light of his location in Iran, Mr. Oskouie is again informed that he may register with
         Case 1:17-cv-01889-RA-SLC Document 194 Filed 06/17/20 Page 2 of 2



the Court to be an ECF Receiving User (one who receives email notifications of case activity)

by submitting the Consent & Registration Form to Receive Documents Electronically. Mr.

Oskouie should note that if he becomes a Receiving User, he must continue to submit filings

in       paper      form.          The      consent       form     can      be     found      at

http://www.nysd.uscourts.gov/file/forms/consent-to-electronic-service-for-pro-se-cases.

         The Clerk of Court is respectfully directed to close ECF No. 189 and mail a copy of this

order to Mr. Oskouie at the address below.


Dated:           New York, New York
                 June 17, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



Mail To:         Milad Oskouie
                 Tehran Province, Tehran, #20/4
                 West Seventh St
                 Ajoudaniye Ave
                 Iran




                                                  2
